Citation Nr: 1124229	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  07-24 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left ankle disorder, claimed as secondary to service-connected arthritis of the right great toe with hallux rigidus.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to September 1984.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction was subsequently transferred to the Detroit, Michigan RO.  In February 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 


FINDING OF FACT

A left ankle disorder is not proximately due to or aggravated by service-connected arthritis of the right great toe with hallux rigidus.


CONCLUSION OF LAW

A left ankle disorder is not proximately due to or the result of service-connected arthritis of the right great toe with hallux rigidus.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in February 2010.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to schedule the Veteran for a VA examination to assess the etiology of his claimed left ankle disorder.  A review of the post-remand record shows that the VA examination was completed in April 2010.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the February 2010 remand, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in March 2006, prior to the initial unfavorable AOJ decision issued in June 2006.  

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, to include on a secondary basis, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  The Board notes that this letter did not advise the Veteran of how to substantiate disability ratings and effective dates; however, the Board finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As the Board herein concludes that the preponderance of the evidence is against the Veteran's claim, any questions as to the assignment of disability ratings and effective dates are rendered moot.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private medical records, and the reports of May 2006, December 2008, and April 2010 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board observes that the May 2006 VA examination report does not indicate that the claims file was reviewed; however, the examination report includes an accurate review of the Veteran's medical history as to his service-connected right toe disability, as well as documentation of the Veteran's subjective complaints and medical history, and findings upon examination.  The mere fact that an examiner did not have access to the claims file does not render the opinion inadequate; if the medical history provided to the examiner from other sources, such as the Veteran, is complete, then a review of the claims file by the examiner is not wholly necessary for the examiner to form a well-reasoned opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Moreover, the December 2008 and April 2010 VA examiners performed a thorough examination, which included review of the claims file, and reached the same conclusion as to diagnosis.  

Nevertheless, as related in detail below, neither the May 2006 or December 2008 VA examiners rendered opinions that were adequate for rating purposes.  However, the April 2010 VA examiner provided an opinion that was supported by a rationale based on all the available evidence including a review of medical literature.  There is nothing to suggest that the examiner's opinion is not sufficiently based in the facts of the case or that she reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c) (4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

The Veteran contends that he suffers a left ankle disorder as a result of compensating for the disability caused by his service-connected arthritis of the right great toe with hallux rigidus.  Therefore, he contends that he is entitled to service connection for a left ankle disorder on a secondary basis.  Because neither the Veteran nor treatment and documentary evidence of record suggests that the Veteran has a left ankle disorder that is directly related to his military service, the Board will not further address such a theory of entitlement.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that claims that have no support in the record need not be considered by the Board; the Board is not obligated to consider "all possible" substantive theories of recovery).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

While the appeal was pending, the regulation relevant to service connection claims on a secondary basis, 38 C.F.R. § 3.310, was revised.  Effective October 10, 2006, the section heading was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury," and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service- connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.
38 C.F.R. § 3.310 (b); see also Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the Veteran was specifically informed of the evidence necessary to establish secondary service connection in the March 2006 VCAA and advised that temporary flare-ups do not constitute an increase as contrasted by symptoms in severity unless the underlying disorder had become more severe.  Therefore, the Board finds that the Veteran was sufficiently informed of how to establish service connection on a secondary basis and that the Board may consider the regulation change in adjudicating the claim.

The record reflects that the Veteran is in receipt of service-connected benefits for arthritis of the right great toe with hallux rigidus.  The record does not, however, establish that the Veteran has a disorder of the left ankle that is associated with the right foot disability.  

Initially, the Board notes that the Veteran has a currently diagnosed disorder of the left ankle.  The Veteran filed his claim in February 2006.  An August 2004 and January 2005 VA examination report stated that the left ankle was normal.  X-rays in January 2005 were negative.  However, medical evidence dated after February 2006, within the appeal period, shows diagnoses of osteochondral lesion and partially torn ligaments per an August 2009 MRI.  Therefore, the Board concludes that the Veteran has a current disorder of the left ankle.

VA treatment records and examination reports document that the Veteran walks with an altered gait, uses a cane, and has worn a left ankle wrap or brace, although it is not apparent that he is consistent in his use of assistive devices.  At the May 2006 VA examination, the examiner stated that an abnormal gait could cause intermittent symptoms in the left ankle.  Nevertheless, he did not observe an abnormal gait at the examination or by history and so reached a negative conclusion.  As indicated, an abnormal gait has been otherwise documented in the claims file; however, without a diagnosed disability associated with the Veteran's subjective complaints at the May 2006 VA examination, the examiner's statement lacks probative value as to the etiology of any left ankle disorder.  
In his August 2007 substantive appeal, the Veteran discussed mild degenerative joint disease of the left MPJ joint as being noted in treatment records and intimated as related to an altered gait.  Nevertheless, the Board observes that the left MPJ joint is a joint in the big toe and has no connection to the left ankle.  Therefore, to the extent the Veteran's argument is supported by relevant treatment records, it is irrelevant to the instant claim as it addresses a disability outside of the left ankle.  

A June 2008 letter from Dr. IS reported that the Veteran was experiencing an altered gait that was affecting the functioning of the left foot.  He also stated that these problems seemed to be directly related to the Veteran's service-connected right foot disability, which he in turn related to the Veteran's military service.  However, Dr. IS did not identify a specific diagnosis for any symptoms in the left ankle that were the subject of his opinion.  In a separate June 2008 opinion, Dr. IS specifically stated that the Veteran's left ankle pain was related to the service-connected right toe disability.  Pain alone is not a disability and without a diagnosed or identifiable underlying malady or condition, cannot be service-connected.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, these opinions carry no probative weight. 

A December 2008 VA examiner documented the Veteran's subjective complaints of left ankle pain since 1994.  However, he stated that if the Veteran had, in fact, been experiencing stress on his left ankle since 1994 then degenerative changes should have been visible on X-ray.  He did not otherwise offer an opinion with respect to the Veteran's claimed left ankle disorder, and as discussed, the August 2009 MRI showed an osteochondral lesion in the lateral dome of the left talus and a partial tear of the left anterior talofibular and deltoid ligaments.  Consequently, the examiner did not have sufficient information upon which to form an opinion, and the opinion rendered is inadequate.

In light of August 2009 MRI, another VA examination was scheduled and performed in April 2010.  The VA examiner at that time specifically addressed the abnormalities shown by the August 2009 MRI.  After examining the Veteran and reviewing the claims file, the examiner concluded that the osteochondral lesion and partial ligament tears were the result of trauma to the ankle.  She indicated that altered gait would have only caused stress to one side of the ankle, that is, that only one partial ligament tear would be present.  Further, she stated that additional pain the Veteran may experience in the left ankle was likely due to the altered gait, but would cause no measurable disability.  Therefore, she concluded that the Veteran's left ankle disorder was less likely as not permanently aggravated by the service-connected right foot disability.  In support of her opinion, the examiner cited to relevant medical literature.   The Board observes that the Veteran submitted a September 2009 letter from Dr. IS that discusses the MRI results; however, the letter does not proffer an etiological opinion.

Upon careful consideration of the above evidence, the Board concludes that a preponderance of the evidence is against a relationship between the Veteran's diagnosed left ankle disorders and his service-connected degenerative joint disease of the right great toe.  Specifically, there is no competent and probative evidence that associates the Veteran's diagnosed left ankle disorders (osteochondral lesion, partial ligament tears) with his service-connected right foot disability.  The Board acknowledges that the Veteran experiences pain in his left ankle as a result of his altered gait in compensation for the service-connected disability; however, the competent and probative evidence does not demonstrate that this pain caused or aggravated the diagnosed left ankle disorders or that those disorders are a by-product, either through causation or aggravation, of the service-connected right toe disability. 

Additionally, the Board observes that the earliest reference to any symptoms in the left lower extremity is dated in July 2003 and that at a September 2003 examination, the Veteran offered no complaints related to the left ankle and no pathology of the left ankle was documented.  The earliest reference to a left ankle disorder was in relation to the instant claim filed in February 2006, 12 years after service discharge.  The lapse in time between service and the first complaints and diagnoses weighs somewhat against the Veteran's claim.  
The Board also acknowledges the Veteran's statements in support of his claim.  The Veteran can attest to factual matters of which he had first-hand knowledge, such as symptoms susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to ascribe a diagnosis to his observed symptoms or to determine the etiology of any diagnosed disorder.  In this regard, the Board notes that the Veteran's osteochondral lesion is a manifestation of dead bone as related by Dr. IS in September 2005, which is a finding made only through appropriate review and interpretation of imaging studies by a qualified medical professional.  Further, the Board notes that the majority of the Veteran's comments center on pain he experiences in his left ankle, and as previously discussed, pain without accompanying causal diagnose is not a disability eligible for service connection.  Sanchez-Benitez at 285.  Absent competent and probative evidence of a diagnosed disability of the left ankle that is proximately due to the service-connected right toe degenerative joint disease, the preponderance of the evidence is against the claim, and service connection for a left ankle disorder is not warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for a left ankle disorder is denied.




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




  
Department of Veterans Affairs


